Case 1:17-cr-20701-MGC Document 253 Entered on FLSD Docket 01/07/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTH ERN DISTRICT OF FLORIDA

                             CASE NO.17-20701--CR-(GM HAM

  UNITED STATES OF AM ERJCA
                                                         CLER K 'S R ELEA SE
                       Plaintiff,                          O F EX H IBITS


  LEONARDO GARCIA M OM LES
                       Defendans.        /

  Thetmdersignedherebyacknowledgesreceiptofexhibitts)listedbelow forthefollowingreasonts):
        Q to be stored by Records Section in:M M iam i Q FTL Q W PB Q KW    Q FTP

         X AllDefense exhibits introduced attime of trialwere returned to Counselfor tlte
 Defendant.
  ALL PARTIES SHALL COM PLY W ITH ADM INISTRATJVE ORDER 2016-70 &
  A DM IN ISTM TIVE PR O CEDUR ES, SE CTION 6; R EGA RD ING A DM ITTED
  EVID EN CE


  Attachments(circleone)
  OrderofCourtor X xhibitList)                                                              -.
                                         SIGNATURE:
                                         D ATE:
  EM IIBITSRELEASED:                                '*   *f
                                    M EXH IBITS R ELEASED TO ATTO RNEY :
  by: Clara A . Foster
  (Courtroom Deputy)
  January 7,2019
                                          Attorney forthe D efendant

                                         A D DM SS:

                                         TELEPHONE:(          )

                                         SIGN ATUR E:

  OIUGINAL-COUM file                      D A TE:
